


Exhibit 10.23

 

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

This amendment dated and effective January 1, 2009 (this “Amendment”), amends
that certain Employment Agreement dated as of August 15, 2007 (the “Original
Agreement”) by and between United Online, Inc. (the “Company”) and Paul E.
Jordan.  Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Original Agreement.

 

RECITALS

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

 

WHEREAS, the parties desire to amend the Original Agreement to comply with
Section 409A of the Code.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:

 

1.             Two new sentences are hereby added to the end of Section 2(c) of
the Original Agreement, as follows:

 

“In no event shall any expense be reimbursed later than the end of the calendar
year following the calendar year in which that expense was incurred, and the
amounts reimbursed in any one calendar year shall not affect the amounts
reimbursable in any other calendar year.  Your right to receive such
reimbursements may not be exchanged or liquidated for any other benefit.”

 

2.             A new sentence is hereby added to the end of Section 3 of the
Original Agreement, as follows:

 

“Your annual bonus award shall in no event be paid later than the 15th day of
the third month following the end of your taxable year or, if later, the end of
the Company’s taxable year  in which such bonus award is earned.”

 

3.             A new sentence is hereby added to the end of each of
Section 4(b) and 4(c) of the Original Agreement, as follows:

 

“Except as otherwise expressly provided in the agreement evidencing a
particular  restricted stock unit award, the shares of common stock underlying
the restricted stock units that vest on such an accelerated basis will be issued
to you on the first business day, within the sixty (60)-day period following the
date of your cessation from service as a result of your termination “without
cause” (as defined below) or your resignation for “good reason” (as defined
below), on which the executed Release required of you pursuant to
Section 7(b) is effective and enforceable in accordance with its terms following
any applicable revocation period, or as soon thereafter as administratively
practicable, but in no event later than the last business day of that sixty
(60)-day period on which such Release is effective and enforceable.”

 

--------------------------------------------------------------------------------


 

4.         The first paragraph of Section 7(b) of the Original Agreement is
hereby amended in its entirety to read as follows:

 

“If (i) your employment is terminated by the Company “without cause” (as defined
below) prior to August 15, 2010, (ii) you execute and deliver to the Company,
within twenty-one (21) days  (or forty-five (45) days to the extent such longer
period is required under applicable law) after the effective date of your
termination of employment, a comprehensive agreement releasing the Company and
its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other parties and containing such other and additional terms
as the Company deems satisfactory (the “Release”) and (iii) such Release becomes
effective and enforceable after the expiration of any applicable revocation
period under federal or state law, then the Company will pay you a separation
payment (the “Separation Payment”) equal to the sum of (i) twelve (12) months of
your then current monthly base salary, (ii) your Annual Bonus (as defined
below), and (iii) a prorated portion of your Annual Bonus (as defined below)
based upon the time elapsed between December 31 of the preceding year and your
date of termination. In addition, notwithstanding the fourth sentence of
Section 3 above but contingent upon your delivery of an effective and
enforceable Release in accordance with the foregoing provisions of this
Section 7(b), if the date of such termination occurs following the end of a
fiscal year and prior to the date that you would have otherwise been entitled to
be paid your annual bonus for that fiscal year, the Company will pay you an
amount equal to the annual bonus that you would have received had you remained
employed by, and in good standing with, the Company through the date the annual
bonus for that fiscal year is paid in the following fiscal year, with that
amount to be paid at the same time and manner that such payment would have paid
to you had you remained employed through such date, but in no event later than
the last day of the fiscal year immediately following fiscal year for which such
bonus is earned.

 

Payment of this Separation Payment and the additional bonus amount (if any)
under this Section 7(b) and the accelerated vesting of your equity awards under
Section 4, will each be contingent upon the satisfaction of the following
requirements: (i) you execute and deliver to the Company on a timely basis your
required Release in accordance with this Section 7(b), (ii) such Release becomes
effective and enforceable after the expiration of any applicable revocation
period under federal or state law and (iii) you continue to comply with the
Proprietary Information and Inventions Agreement and the restricted covenants
set forth in Section 9 below.

 

The Separation Payment under this Section 7(b) will be payable in a series of
twelve (12) successive equal monthly installments, beginning on the first
regular payday for the Company’s salaried employees, within the sixty (60)-day
period following the date of your “separation from service” (as such term is
defined in Treasury Regulations issued under Code Section 409A) as a result of
your termination “without cause” (as defined below), on which your executed
Release is effective and enforceable in accordance with its terms following any
applicable revocation period, or as soon thereafter as administratively
practicable, but in no event later than the last day of that sixty (60)-day
period on which such Release is effective and enforceable. Your right to each
such monthly installment of the Separation Payment shall be deemed, for purposes
of Section 409A of the Code, to be a right to a series of separate payments.”

 

5.             The last paragraph of Section 7(b) of the Original Agreement is
hereby deleted and replaced in its entirety as follows:

 

“If any payment or benefit received or to be received by you (including any
payment or benefit received pursuant to this letter agreement or otherwise)
would be (in whole or part) subject

 

--------------------------------------------------------------------------------


 

to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the ‘Code’), or any successor provision thereto, or any similar tax
imposed by state or local law, or any interest or penalties with respect to such
excise tax (such tax or taxes, together with any such interest and penalties,
are hereafter collectively referred to as the ‘Excise Tax’), then, the cash
payments provided to you under this letter agreement shall first be reduced,
with each such payment to be reduced pro-rata but without any change in the
payment date and with the monthly installments of the Separation Payment to be
the first such cash payments so reduced, and then, if necessary, the accelerated
vesting of your equity awards pursuant to the provisions of this letter
agreement shall be reduced in the same chronological order in which those awards
were made, but only to the extent necessary to assure that you receive only the
greater of (i)  the amount of those payments and benefits which would not
constitute a parachute payment under Code Section 280G or (ii)  the amount which
yields you the greatest after-tax amount of benefits after taking into account
any Excise Tax imposed on the payments and benefits provided you hereunder (or
on any other payments or benefits to which your may become entitled in
connection with any change in control or ownership of the Company or the
subsequent termination of your employment with the Company).”

 

6.             The first sentence of Section 7(c) is hereby deleted and replaced
with the following:

 

“If your employment is terminated as a result of your death or Disability, the
Company will be obligated to pay the Accrued Obligations to you, your estate or
beneficiaries (as the case may be) on your termination date or as soon as
administratively practicable thereafter, but in no event later than sixty (60)
days after the date of such termination.”

 

7.             The definition of “good reason” as set forth in Section 7(d) of
the Original Agreement is hereby deleted and replaced in its entirety as
follows:

 

“‘good reason’ means:

 

(i)                         a material reduction in your base salary without
your prior written consent;

(ii)                      a material reduction in your authority, duties or
responsibilities, without your prior written consent, unless such reduction is
effected at the request of Mark R. Goldston;

(iii)                   a material change in the geographic location at which
you must perform services (the parties acknowledge that you are currently
required to perform services at 21301 Burbank Boulevard, Woodland Hills, CA
91367) without your prior consent; or

(iv)                  any material un-waived breach by the Company of the terms
of this letter agreement; provided however, that with respect to any of the
clause (i) — (iv) events above, you will not be deemed to have resigned for good
reason unless (A) you provide written notice to the Company of the existence of
the good reason event within ninety (90) days after its initial occurrence,
(B) the Company is provided with thirty (30) days in which to cure such good
reason event, and (C) your termination of employment is effected within one
hundred eighty (180) days following the occurrence of the  non-cured clause
(i) — (iv) event.”

 

8.             Section 7(e) of the Original Agreement is hereby deleted and
replaced in its entirety as follows:

 

“(e)         Notwithstanding any provision in this letter agreement to the
contrary (other than Section 7(f) below), no payment or distribution under this
letter agreement which constitutes an item of deferred compensation under
Section 409A of the Code and becomes payable by reason of

 

--------------------------------------------------------------------------------


 

your termination of employment with the Company will be made to you until you
incur a “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) in connection with such 
termination of employment.  For purposes of this letter agreement, each amount
to be paid or benefit to be provided you shall be treated as a separate
identified payment or benefit for purposes of Section 409A of the Code.  In
addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
your  separation from service will be made to you prior to the earlier of
(i) the first day of the seventh (7th) month measured from the date of such
separation from service or (ii) the date of your  death, if you are deemed at
the time of such separation from service to be a specified employee (as
determined pursuant to Code Section 409A and the Treasury Regulations
thereunder) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments and benefits deferred
pursuant to this Section 7(e) (whether they would have otherwise been payable in
a single sum or in installments in the absence of such deferral) shall be paid
or provided to you in a lump sum on the first day of the seventh (7th) month
after the date of your separation from service or, if earlier, the first day of
the month immediately following the date the Company receives proof of your
death. Any remaining payments or benefits due under this letter agreement will
be paid in accordance with the normal payment dates specified herein.”

 

9.             A new Section 7(f) is hereby added as follows:

 

“(f)          Notwithstanding Section 7(e) above, the following provisions shall
also be applicable to you if you are a specified employee at the time of your
separation of service:

 

(i)          Any payments or benefits which become due and payable to you during
the period beginning with the date of your separation from service and ending on
March 15 of the following calendar year shall not be subject to the holdback
provisions of Section 7(e) and shall accordingly be paid as and when they become
due and payable under this letter agreement in accordance with the short-term
deferral exception to Code Section 409A.

 

(ii)         The remaining portion of the payments and benefits to which you
become entitled under this letter agreement, to the extent they do not in the
aggregate exceed the dollar limit described below and are otherwise scheduled to
be paid no later than the last day of the second calendar year following the
calendar year in which your  separation from service occurs, shall not be
subject to any deferred commencement date under Section 7(e) and shall be paid
to you as they become due and payable under this letter agreement.  For purposes
of this subparagraph (ii), the applicable dollar limitation will be equal to two
times the lesser of (i) your annualized compensation (based on your annual rate
of pay for the calendar year preceding the calendar year of your separation from
service, adjusted to reflect any increase during that calendar year which was
expected to continue indefinitely had such separation from service not occurred)
or (ii) the compensation limit under Section 401(a)(17) of the Code as in effect
in the year of such  separation from service.  To the extent the portion of the
severance payments and benefits to which you would otherwise be entitled under
this letter agreement during the deferral period under Section 7(e) exceeds the
foregoing dollar limitation, such excess shall be paid in a lump sum upon the
expiration of that deferral period, in accordance with the deferred payment
provisions of Section 7(e), and the remaining severance payments and benefits
(if any) shall be paid in accordance with the normal payment dates specified for
them herein.”

 

--------------------------------------------------------------------------------


 

10.           Except as modified by this Amendment Agreement, all the terms and
provisions of the Original Agreement shall continue in full force and effect.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment on
the date specified therefor below.

 

 

 

UNITED ONLINE, INC.

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Mark R. Goldston

 

 

Chairman, President and Chief Executive

 

 

Officer

 

 

 

 

Dated: December 19, 2008

 

 

 

 

 

 

 

By:

/s/ Paul E. Jordan

 

 

Paul E. Jordan

 

 

 

 

Dated: December 22, 2008

 

--------------------------------------------------------------------------------
